Title: From George Washington to Alexander White, 5 June 1796
From: Washington, George
To: White, Alexander


        (Private)
       
        
          Dear Sir,
          Philadelphia 5th June 1796
        
        Your Letter of the 25th Ultimo from Martinsburgh, did, as you expected, come to my hands on the 3d instant; but not untill the Mail of that day was dispatched, consequently the Post of tomorrow will be the first, by which I can reply to the contents of it. I wish, very much indeed, that you could make it convenient, and agreeable to yourself, family & business; to remain in the City Commission; and that you would prosecute to the end, the good work you have begun. I sincerely believe that this is the wish of all who know you, and are true friends to that place; and very sorry indeed should I be, if the absence, and attention necessary for your private concerns (which Your Letter does not sufficiently define, to enable me to form a correct judgment) should be found incompatible with the duties which are expected from the Commissioners.
        It is unnecessary, I am sure, for me to remark to you (on general ground, & reasoning) the necessity there is for the closest attention, & the most vigorous exertion of the Commissioners to push this work on: But independent of general considerations, a particular occurrance has happened, lately wch makes me, more than ever, wish you to devote as much time as possible to this business. It is this.
        It is not entirely unknown to you: I believe that I have been hinting in pretty broad terms to your Colleagues, that I did not conceive that the trust reposed in them could be satisfactorily executed while they remained at a distance from the scene of action, and held periodical meetings only; & that, where there was inattention, or remissness in the head, it would be found to extend itself to all the Members; Not perceiving that these hints had all the effects that was intended. Finding from the discussion of the Guarantee Bill in Congress that serious charges were laid against the œconomy in carrying on the business—knowing that there was no way so effectual to prevent, or to correct errors while they were in embryo, as a close inspection into them while they were in a progressive state; and no measure so likely to remove jealousies as a residence of the Commissioners in the City I did on the 22d ulto when acknowledging the receipt of

their Letters of the 13th & 14th relative to the loan in Holland, give it as my decided opinion to that Board, that this event, for the reasons I assigned, ought to take place; and the nearer they could fix, conveniently, to the principal theatre, the more agreeable it would be.
        Thus much happened before I receivd any advice of what was transacting in the City; but on the 1st instant was handed to me an Address from the Proprietors thereof, dated the 24th preceeding, requesting me to do what I had actually done, and which I find is not at all pleasing to Mr Scott. How it may be to Doctor Thornton I know not, having heard nothing from him on the Subject.
        I have given you these details (in a private letter) that you may see at one view what my situation & wishes are; and the necessity there is for my preserving consistency—at least in a degree. I shall touch upon no other parts of your letter, at this time; but that you may have a dble chance of receiving these sentiments soon, this letter shall be forwarded to Winchester, and a duplicate lodged in the Post Office in Washington, that if you miss the first, the other may be found there on your arrival.
        On other subjects I will converse with you when we meet in the Federal City, where it is probable I shall be about the 18th instant, if nothing (at present unforeseen) happens to prevent it. With sincere esteem & regard I am—Dear Sir Your Obedient Servt
        
          Go: Washington
        
      